Exhibit 10.33

 

LOGO [g368086001.jpg]

May 12, 2017

Jason Kim

Chief Financial Officer

Molecular Templates, Inc.

9301 Amberglen Blvd., Suite 100

Austin, Texas 78729

Dear Jason:

It is my pleasure to inform you that Molecular Templates has been approved for a
no-cost extension for grant ID: CC121020. Details are as follows:

 

Contract Start Date:

  

01 Dec 2011

Original Contract End Date:

  

30 Nov 2015

No-Cost Extension:

  

30 May 2016

No-Cost Extension:

  

30 May 2017

No-Cost Extension:    30 May 2018

Please let me know if you have any questions by calling me at 512/305-7676. I
look forward to continuing to work with you and your staff.

Best regards,

/S/ Cathy Allen

Cathy Allen

Program Manager

Product Development Research Program

Cancer Prevention Research Institute of Texas

Callen@cprit.texas.state

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

LOGO [g368086002.jpg]

STATE OF TEXAS

COUNTY OF TRAVIS

This CANCER RESEARCH GRANT CONTRACT (“Contract”) is by and between the Cancer
Prevention and Research Institute of Texas (“CPRIT”), hereinafter referred to as
the “INSTITUTE”, acting through its Executive Director, and Molecular Templates,
Inc., hereinafter referred to as the “RECIPIENT”, acting through its authorized
signing official.

RECITALS

WHEREAS, pursuant to TEX. HEALTH & SAFETY CODE, Ch. 102, the INSTITUTE may make
grants to public and private persons in this state for research into the causes
and cures for all types of cancer in humans; facilities for use in research into
the causes and cures for cancer; research to develop therapies, protocols,
medical pharmaceuticals, or procedures for the cure or substantial mitigation of
all types of cancer; and cancer prevention and control programs.

WHEREAS, Article III, Section 67 of the Texas Constitution expressly authorizes
the State of Texas to sell general obligation bonds on behalf of the INSTITUTE
and for the INSTITUTE to use the proceeds from the sale of the bonds for the
purposes of cancer research and prevention programs in this state.

WHEREAS, the INSTITUTE issued a request for applications for RFA C-12-COMP-1:
Company Commercialization Awards on or about January 2011.

WHEREAS, pursuant to TEX. HEALTH & SAFETY CODE § 102.251, and after a review by
the INSTITUTE’s scientific research and prevention program committees, the
INSTITUTE’s Executive Director has approved a Grant (defined below) to be
awarded to the RECIPIENT.

WHEREAS, to ensure that the Grant provided to the RECIPIENT pursuant to this
Contract is utilized in a manner consistent with Tex. Const. Article III,
Section 67 and other laws, and in exchange for receiving such Grant, the
RECIPIENT agrees to comply with certain conditions and deliver certain
performance.

WHEREAS, the RECIPIENT and the INSTITUTE desire to set forth herein the
provisions relating to the awarding of such monies and the disbursement thereof
to the RECIPIENT.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

IN CONSIDERATION of the Grant and the premises, covenants, agreements, and
provisions contained in this Contract, the parties agree to the following terms
and conditions:

Article I

DEFINITIONS

The following terms shall have the following meaning throughout this Contract
and any Attachments and amendments. Other terms may be defined elsewhere in this
Contract.

(1) Collaborator – any entity other than the RECIPIENT having one or more
personnel participating in the Project and (a) designated as a collaborator in
the application submitted by the RECIPIENT requesting the Grant funds awarded by
the INSTITUTE, or (b) otherwise approved in writing as a collaborator by the
INSTITUTE.

(2) Contractor – any person or entity, other than a Collaborator or the
RECIPIENT (or their respective personnel), who is contracted by the RECIPIENT to
perform activities for the Project.

(3) Equipment - an article of tangible, nonexpendable personal property having a
useful life of more than one year and an acquisition cost of $5,000 or more per
unit.

(4) Grant – the funding assistance authorized by TEX. HEALTH & SAFETY CODE, Ch.
102 in the amount specified in Section 2.01 and awarded by the INSTITUTE to the
RECIPIENT to carry out the Project pursuant to the terms and conditions of this
Contract.

(5) Indirect Costs – the expenses of doing business that are not readily
identified with a particular grant, contract, project, function or activity, but
are necessary for the general operation of the organization or the performance
of the organization’s activities.

(6) Institute-Funded Activity – all aspects of work conducted on or as part of
the Project.

(7) Non-Profit Organization – a university or other institution of higher
education or an organization of the type described in 501(c)(3) of the Internal
Revenue Code of 1986, as amended (26 U.S.C. 501 (c)(3)) and exempt from taxation
under 501 (a) of the Internal Revenue Code (26 U.S.C. 501 (a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.

(8) Principal Investigator/Program Director – the individual designated by the
RECIPIENT to direct the Project who is principally responsible and accountable
to the RECIPIENT and the INSTITUTE for the proper conduct of the Project.
References herein to “Principal Investigator/Program Director” include
Co-Principal Investigators or Co-Program Directors as well. The Principal
Investigator/Program Director and Co-Principal Investigators or Co-Program
Directors are set forth on Attachment A.

(9) Project – the activities specified or generally described in the Scope of
Work or otherwise in this Contract (including without limitation any of the
Attachments to the Contract) that are approved by the INSTITUTE for funding,
regardless of whether the INSTITUTE funding constitutes all or only a portion of
the financial support necessary to carry them out.

(10) Recipient Personnel – The RECIPIENT’s Principal Investigator/Program
Director and RECIPIENT’s employees and consultants working on the Project.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

Article II

GRANT AWARD

Section 2.01 Award of Monies. In accordance with the provisions of this
Contract, the INSTITUTE shall disburse the proceeds of the Grant to the
RECIPIENT in an amount not to exceed $10,600,000 to be used solely for the
Project. This award is subject to compliance with the Scope of Work and
demonstration of progress towards achievement of the milestones set forth in
Section 2.02. The INSTITUTE, in its sole discretion, may award supplemental
funding not to exceed ten percent (10%) of the total Grant amount based upon
progress made by the RECIPIENT pursuant to the Scope of Work. This Grant is not
intended to be a loan of money.

Section 2.02 Scope of Work and Milestones. The RECIPIENT shall perform the
Project in accordance with this Agreement and as outlined in Application
CC121020 submitted by the RECIPIENT and approved by the INSTITUTE. The RECIPIENT
shall conduct the Project within the State of Texas with Texas-based employees,
Contractors and/or Collaborators unless otherwise specified in the Scope of Work
or the Approved Budget. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment A in their entirety, incorporate them as if fully set forth
herein, and agree that the Project description, goals, timeline and milestones
included as Attachment A accurately reflect the Scope of Work of the Project to
be undertaken by the RECIPIENT (the “Scope of Work”) and the milestones expected
to be achieved. RECIPENT and the INSTITUTE mutually agree that the outcome of
scientific research is unpredictable and cannot be guaranteed. The RECIPIENT
shall use commercially reasonable efforts to complete the goals of the Project
pursuant to the timeline reflected in Attachment A and shall timely notify the
INSTITUTE if circumstances occur that materially and adversely affect completion
thereof. Modifications, if any, to the Scope of Work must be agreed to in
writing by both parties as set forth in Section 2.06 “Amendments and
Modifications” herein. Material changes to the Scope of Work include, but are
not limited to, changes in key personnel involved with the Project, the site of
the Project, and the milestones expected to be achieved.

Section 2.03 Contract Term. The Contract shall be effective as of December 1,
2011 (the “Effective Date”) and terminate on November 30, 2014 or in accordance
with the Contract termination provisions set forth in Article VIII herein,
whichever shall occur first (the “Termination Date”). Unless otherwise approved
by the INSTITUTE as evidenced by written communication from the INSTITUTE to the
RECIPIENT and appended to the Contract, Grant funds distributed pursuant to the
Contract shall be expended no earlier than the Effective Date or subsequent to
the Termination Date. If, as of the Termination Date, the RECIPIENT has not used
Grant money awarded by the INSTITUTE for permissible services, expenses, or
costs related to the Project and has not received approval from the INSTITUTE
for a no cost extension to the contract term pursuant to Section 3.11 “Carry
Forward of Unspent Funds and No Cost Extension” herein, then the RECIPIENT shall
not be entitled to retain such unused Grant funds from the INSTITUTE. Certain
obligations as set forth in Section 9.09 of this Contract shall extend beyond
the Termination Date.

Section 2.04 Contract Documentation. The Contract between the INSTITUTE and the
RECIPIENT shall consist of this final, executed Contract, including the
following Attachments to the Contract, all of which are hereby incorporated by
reference:

 

  (a) Attachment A – Project Description, Goals and Timeline

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

  (b) Attachment B – Approved Budget, including changes approved by the
INSTITUTE subsequent to execution of the Contract.

 

  (c) Attachment C – Assurances and Certifications

 

  (d) Attachment D – Intellectual Property and Revenue Sharing

 

  (e) Attachment E – Reporting Requirements

 

  (f) Attachment F – Approved Amendments to Contract, excluding budget
amendments reflected in Attachment B.

Section 2.05 Entire Agreement. All agreements, covenants, representations,
certifications and understandings between the parties hereto concerning this
Contract have been merged into this written Contract. No prior or
contemporaneous representation, agreement or understanding, express or implied,
oral or otherwise, of the parties or their agents that may have related to the
subject matter hereof in any way shall be valid or enforceable unless embodied
in this Contract.

Section 2.06 Amendments and Modifications. Requested amendments and
modifications to the Contract must be submitted in writing to the INSTITUTE for
review and approval (such approval shall not be unreasonably withheld.)
Amendments and modifications (including alterations, additions, deletions,
assignments and extensions) to the terms of this Contract shall be made solely
in writing and shall be executed by both parties. The approved amendment shall
be reflected in Attachment A if it is change to the Scope of Work, or as part of
Attachment B if it is a budget amendment, or as part of Attachment F for all
other changes. No handwritten changes to this Contract shall be effective unless
initialed and dated by authorized signatories of both parties.

Section 2.07 Relationship of the Parties. The RECIPIENT shall be responsible for
the conduct of the Project that is the subject of this Contract and shall direct
the activities and at all times be responsible for the performance of Recipient
Personnel, Collaborators, Contractors and other agents. The INSTITUTE does not
assume responsibility for the conduct of the Project or any Institute-Funded
Activity that is the subject of this Contract. The INSTITUTE and the RECIPIENT
shall perform their respective obligations under this Contract as independent
contractors and not as agents, employees, partners, joint venturers, or
representatives of the other party. Neither party is permitted to make
representations or commitments that bind the other party.

Section 2.08 Subcontracting. Any and all subcontracts entered into by the
RECIPIENT in relation to the performance of activities under the Project shall
be in writing and shall be subject to the requirements of this Contract. Without
in any way limiting the foregoing, the RECIPIENT shall enter into and maintain a
written agreement with each such permitted Contractor with terms and conditions
sufficient to ensure the RECIPIENT fully complies with the terms of this
Contract, including without limitation the terms set forth in Attachments C, D,
and E. The RECIPIENT agrees that it shall be responsible to the INSTITUTE for
the performance of and payment to any Contractor. Any reimbursements made by the
RECIPIENT to a Contractor shall be made in accordance with the applicable
provisions of TEX. GOV’T. CODE, Ch. 2251.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

5



--------------------------------------------------------------------------------

Section 2.09 Transfer or Assignment by the Recipient. This Contract is not
transferable or otherwise assignable by the RECIPIENT, whether by operation of
law or otherwise, without the prior written consent of the INSTITUTE, except as
provided in this Section 2.09. Any such attempted transfer or assignment without
the prior written consent of the INSTITUTE (except as provided in this
Section 2.09) shall be null, void and of no effect. For purposes of this
section, an assignment or transfer of this Contract by the RECIPIENT in
connection with a merger, transfer or sale of all or substantially all of the
RECIPIENT’s assets or business related to this Contract or a consolidation,
change of control or similar transaction involving the RECIPIENT shall not be
deemed to constitute a transfer or assignment, so long as such action does not
impair or otherwise negatively impact the revenue sharing terms in Attachment D.
Nothing herein shall be interpreted as superseding the requirement that the
Project be undertaken in Texas with Texas-based employees.

If the Principal Investigator leaves the employment of the RECIPIENT or is
replaced by the RECIPIENT for any reason during the course of the Grant with
someone who is not already designated a co-Principal Investigator in Attachment
A, the RECIPIENT shall notify the INSTITUTE prior to replacing the Principal
Investigator. Written approval by the INSTITUTE is required for the replacement
of the Principal Investigator with someone who is not already a co-Principal
Investigator in Attachment A, which approval shall not be unreasonably withheld,
conditioned or delayed.

Section 2.10 Representations and Certifications. The RECIPIENT represents and
certifies to the best of its knowledge and belief to the INSTITUTE as follows:

 

  (a) It has legal authority to enter into, execute, and deliver this Contract,
and all documents referred to herein, and it has taken all corporate actions
necessary to its execution and delivery of such documents;

 

  (b) It will comply with all of the terms, conditions, provisions, covenants,
requirements, and certifications in this Contract, and all other documents
incorporated herein by reference;

 

  (c) It has made no material false statement or misstatement of fact in
connection with this Contract and its receipt of the Grant, and all of the
information it previously submitted to the INSTITUTE or that it is required
under this Contract to submit to the INSTITUTE relating to the Grant or the
disbursement of any of the Grant is and will be true and correct at the time
such statement is made;

 

  (d) It is in compliance in all material respects with provisions of its
charter and of the laws of the State of Texas, and of the laws of the
jurisdiction in which it was formed, and (i) there are no actions, suits, or
proceedings pending, or threatened, before any judicial body or governmental
authority against or affecting its ability to enter into this Contract, or any
document referred to herein, or to perform any of the material acts required of
it in such documents and (ii) it is not in default with respect to any order,
writ, injunction, decree, or demand of any court or any governmental authority
which would impair its ability to enter into this Contract, or any document
referred to herein, or to perform any of the material acts required of it in
such documents;

 

  (e) Neither the execution and delivery of this Contract or any document
referred to herein, nor compliance with any of the terms, conditions,
requirements, or provisions contained in this Contract or any documents referred
to herein, is prevented by, is a breach of, or will result in a breach of, any
term, condition, or provision of any agreement or document to which it is now a
party or by which it is bound; and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

  (f) It shall furnish such satisfactory evidence regarding the representations
and certifications described herein as may be required and requested by the
INSTITUTE from time to time.

Section 2.11 Reliance upon Representations. By awarding the Grant and executing
this Contract, the INSTITUTE is relying, and will continue to rely throughout
the term of this Contract, upon the truthfulness, accuracy, and completeness of
the RECIPIENT’s written assurances, certifications and representations.
Moreover, the INSTITUTE would not have entered into this Contract with the
RECIPIENT but for such written assurances, certifications and representations.
The RECIPIENT acknowledges that the INSTITUTE is relying upon such assurances,
certifications and representations and acknowledges their materiality and
significance.

Section 2.12 Contingent upon Availability of Grant Funds. This Contract is
contingent upon funding being available for the term of the Contract and the
RECIPIENT shall have no right of action against the INSTITUTE in the event that
the INSTITUTE is unable to perform its obligations under this Contract as a
result of the suspension, termination, withdrawal, or failure of funding to the
INSTITUTE or lack of sufficient funding of the INSTITUTE for this Contract. If
funds become unavailable to the INSTITUTE during the term of the Contract,
Section 8.01(c) shall apply. For the sake of clarity, and except as otherwise
provided by this Contract, if this Contract is not funded, then both parties are
relieved of all of their obligations under this Contract. The INSTITUTE
acknowledges and agrees that the Project is a multiyear project subject to Tex.
Health & Safety Code, Chr. 102, Section 102.257.

Section 2.13 Confidentiality of Documents and Information. In connection with
work contemplated for the Project or pursuant to complying with various
provisions of this Contract, the RECIPIENT may disclose its confidential
business, financial, technical, scientific information and other information to
the INSTITUTE (“Confidential Information”). To assist the INSTITUTE in
identifying such information, the RECIPIENT shall mark or designate the
information as “confidential,” provided however that the failure to so designate
does not operate as a waiver to protections provided by applicable law or this
Contract. The INSTITUTE shall use no less than reasonable care to protect the
confidentiality of the Confidential Information to the fullest extent
permissible under the Texas Public Information Act, Texas Government Code,
Chapter 552 (the “TPIA”), and, except as otherwise provided in the TPIA to
prevent the disclosure of the Confidential Information to third parties for a
period of time equal to three (3) years from the termination of the contract,
unless the INSTITUTE and the RECIPIENT agree in writing to extend such time
period, provided that this obligation shall not apply to information that:

 

  (a) was in the public domain at the time of disclosure or later became part of
the public domain through no act or omission of the INSTITUTE in breach of this
Contract;

 

  (b) was lawfully disclosed to the INSTITUTE by a third party having the right
to disclose it without an obligation of confidentiality;

 

  (c) was already lawfully known to the INSTITUTE without an obligation of
confidentiality at the time of disclosure;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

7



--------------------------------------------------------------------------------

  (d) was independently developed by the INSTITUTE without using or referring to
the RECIPIENT’s Confidential Information; or

 

  (e) is required by law or regulation to be disclosed.

The INSTITUTE shall hold the Confidential Information in confidence, shall not
use such Confidential Information except as provided by the terms of this
Contract, and shall not disclose such Confidential Information to third parties
without the prior written approval of the RECIPIENT or as otherwise allowed by
the terms of the Contract. Subject in all respects to the terms of this Contract
and the TPIA, the INSTITUTE has the right to use and disclose the Confidential
Information reasonably in connection with the exercise of its rights under the
Contract.

In the event that the INSTITUTE is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process by a court of
competent jurisdiction or by any administrative, legislative, regulatory or
self- regulatory authority or entity) to disclose any Confidential Information,
the INSTITUTE shall provide the RECIPIENT with prompt written notice of any such
request or requirement so that the RECIPIENT may seek a protective order or
other appropriate remedy. If, in the absence of a protective order or other
remedy, the INSTITUTE is nonetheless legally compelled to make any such
disclosure of Confidential Information to any person, the INSTITUTE may, without
liability hereunder, disclose only that portion of the Confidential Information
that is legally required to be disclosed, provided that the INSTITUTE will use
reasonable efforts to assist the RECIPIENT, at the RECIPIENT’s expense, in
obtaining an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information. To the
extent that such Confidential Information does not become part of the public
domain by virtue of such disclosure, it shall remain Confidential Information
hereunder.

Article III

DISBURSEMENT OF GRANT AWARD PROCEEDS

Section 3.01 Payment of Grant Award Proceeds. The INSTITUTE will advance Grant
award proceeds upon request by the RECIPIENT, consistent with the amounts and
schedule as provided in Attachment B. If the RECIPIENT does not request
advancement of funds for some or the entire Grant award proceeds, disbursement
of Grant award proceeds for services performed and allowable expenses and costs
incurred pursuant to the Scope of Work will be on a reimbursement basis. To the
extent that completion of certain milestones is associated with a specific
tranche of funding as reflected in the Scope of Work, those milestones shall be
accomplished before funding may be provided for next tranche of funding. The
Institute reserves the right to terminate the Contract should a key milestone
not be met.

Section 3.02 Requests for Reimbursement and Quarterly Financial Status Reports.
If the RECIPIENT does not elect to receive an advance disbursement of Grant
proceeds, the RECIPIENT’s requests for reimbursement shall be made on INSTITUTE
Form 269a (Financial Status Report). If the RECIPIENT has elected to receive an
advance disbursement of Grant proceeds, RECIPIENT shall submit INSTITUTE Form
269a (Financial Status Report) to document all costs and allowable expenses paid
with Grant proceeds. The RECIPIENT shall submit the INSTITUTE Form 269a
quarterly to the INSTITUTE within 90 days following the end of the quarter
covered by the bill. A final INSTITUTE Form 269a shall be submitted by RECIPIENT
not later than 90 days after the Termination Date. An extension of time for
submission deadlines specified herein must be expressly authorized in writing by
the INSTITUTE.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

Section 3.03 Actual Costs and Allowable Expenses. Because the Approved budget
for the Project(s) as set forth in Attachment B is only an estimate, the parties
agree that the RECIPIENT’s billings under this Contract will reflect the actual
costs and expenses incurred in performing the Project(s), regardless of the
Approved Budget, up to the total contracted amount specified in Section 2.01
“Award of Monies.” The RECIPIENT shall use Grant proceeds only for allowable
expenses consistent with state law and agency administrative rules. Allowable
expenses for the Project(s) shall be only as outlined in the Approved Budget and
any modifications to same.

Section 3.04 Travel Expenses. Reimbursement for travel expenditures shall be in
accordance with the Approved Budget. Prior written approval from the INSTITUTE
must be obtained before travel that exceeds the amount included in the Approved
Budget commences. Failure to obtain such prior written approval shall result in
such excess travel costs constituting expenses that may not be taken into
account for the purposes of calculating expenditure of Grant funds under this
Contract.

Section 3.05 Budget Modifications. The total Approved Budget and the assignment
of costs may be adjusted based on implementation of the Scope of Work, spending
patterns, and unexpended funds, but only by an amendment to the Approved Budget.
In no event shall an amendment to the Approved Budget result in payments in
excess of the aggregate amount specified in Section 2.01 “Award of Monies” or in
approved supplemental funding for the Project, if any. The RECIPIENT may make
transfers between or among lines within budget categories without prior written
approval provided that:

 

  (a) The total dollar amount of all changes of any single line item within
budget categories (individually and in the aggregate) is less than 10% of the
total Approved Budget;

 

  (b) The transfer will not increase or decrease the total Approved Budget;

 

  (c) The transfer will not materially change the nature, performance level, or
Scope of Work of the Project; and

 

  (d) The RECIPIENT submits a revised copy of the Approved Budget including a
narrative justification of the changes prior to incurring costs in the new
category.

All other budget changes or transfers require the INSTITUTE’s express prior
written approval. Transfer of funds between categories in the Project’s Approved
Budget may be allowed if requests are in writing, fit within the Scope of Work
and the total Approved Budget, are beneficial to the achievement of the
objectives of the Project, and appear to be an efficient, effective use of the
INSTITUTE’s funds.

Section 3.06 Withholding Payment. The INSTITUTE may withhold Grant award
proceeds from the RECIPIENT if required Financial Status Reports (Form 269a) are
not on file for previous quarters or for the final period, if material program
requirements are not met and remain uncured after a reasonable time period to
cure, if the RECIPIENT is in breach of any material term of this Contract, or in
accordance with provisions of this Contract as well as applicable state or
federal laws, regulations or administrative rules, and the breach remains
uncured after a reasonable time period to cure. The INSTITUTE shall have the
right to withhold all or part of any future payments to the RECIPIENT to offset
any prior advance payments made to the RECIPIENT for ineligible expenditures
that have not been refunded to the INSTITUTE by the RECIPIENT

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

9



--------------------------------------------------------------------------------

Section 3.07 Grant Funds as Supplement to Budget. The RECIPIENT shall use the
Grant proceeds awarded pursuant to this Contract to supplement its overall
budget. These funds will in no event supplant existing funds currently available
to the RECIPIENT that have been previously budgeted and set aside for the
Project. The RECIPIENT will not bill the INSTITUTE for any costs under this
Contract that also have been billed or should have been billed to any other
funding source.

Section 3.08 Buy Texas. The RECIPIENT shall apply good faith efforts to purchase
goods and services from suppliers in Texas to the extent reasonably possible, to
achieve a goal of more than 50 percent of such purchases from suppliers in
Texas.

Section 3.09 Historically Underutilized Businesses. The RECIPIENT shall use
reasonable efforts to purchase materials, supplies or services from a
Historically Underutilized Business (HUB). The Texas Procurement and Support
Services website will assist in finding HUB vendors
(http://www.window.state.tx.us/procurement.) The RECIPIENT shall complete a HUB
report with each annual report submitted to the INSTITUTE in accordance with
Attachment E.

Section 3.10 Limitation on Use of Grant Award Proceeds to Pay Indirect Costs.
The RECIPIENT shall not spend more than five percent of the Grant award proceeds
for Indirect Costs.

Section 3.11 Carry Forward of Unspent Funds and No Cost Extension. RECIPIENT may
request to carry forward unspent funds into the budget for the next year.
Carryover of unspent funds must be specifically approved by the INSTITUTE. The
INSTITUTE may approve a no cost extension for the Contract for a period not to
exceed six (6) months after the Termination Date if additional time beyond the
Termination date is required to ensure adequate completion of the approved
project. The Contract must be in good fiscal and programmatic standing. All
terms and conditions of the Contract shall continue during any extension period
and if such extension is approved, notwithstanding Section 2.03, all references
to the “Termination Date” shall be deemed to mean the date of expiration of such
extension period.

Article IV

AUDITS AND INSPECTIONS

Section 4.01 Record Keeping. The RECIPIENT, each Collaborator and each
Contractor whose costs are funded in all or in part by the Grant shall maintain
or cause to be maintained books, records, documents and other evidence
(electronic or otherwise) pertaining in any way to its performance under and
compliance with the terms and conditions of this Contract (“Records”). The
RECIPIENT, each Collaborator and each Contractor shall use, or shall cause the
entity which is maintaining such Records to use generally accepted accounting
principles in the maintenance of such Records, and shall retain or require to be
retained all of such Records for a period of four (4) years from the Termination
Date of the Contract.

Section 4.02 Audits. Upon request and with reasonable notice, the RECIPIENT,
each Collaborator and each Contractor whose costs are charged to the Project
shall allow, or shall cause the entity which is maintaining such items to allow,
the INSTITUTE, or auditors working on behalf of the INSTITUTE, including the
State Auditor and/or the Comptroller of Public Accounts for the State of Texas,
to review, inspect, audit, copy or abstract all of its Records during regular
working hours. Acceptance of funds

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

directly under the Contract or indirectly through a subcontract under the
Contract constitutes acceptance of the authority of the INSTITUTE, or auditors
working on behalf of the INSTITUTE, including the State Auditor and/or the
Comptroller of Public Accounts, to conduct an audit or investigation in
connection with those funds for a period of four (4) years from the Termination
Date of the Contract.

Notwithstanding the foregoing, any RECIPIENT expending $500,000 or more in
federal or state awards during its fiscal year shall obtain either an annual
single audit or a program specific audit. A RECIPIENT expending funds from only
one federal program (as listed in the Catalog of Federal Domestic Assistance
(CFDA) or one state program may elect to obtain a program specific audit in
accordance with Office of Management and Budget (OMB) Circular A-133 or with the
State of Texas Uniform Grant Management Standards (UGMS). A single audit is
required if funds from more than one federal or state program are spent by the
RECIPIENT. The audited time period is the RECIPIENT’s fiscal year, not the
INSTITUTE funding period.

Section 4.03 Inspections. In addition to the audit rights specified in
Section 4.02 “Audits”, the INSTITUTE shall have the right to conduct periodic
onsite inspections within normal working hours and on a day and a time mutually
agreed to by the parties, to evaluate the Institute-Funded Activity. The
RECIPIENT shall fully participate and cooperate in any such evaluation efforts.

Section 4.04 On-going Obligation to Submit Requested Information. The RECIPIENT
shall, submit other information related to the Grant to the INSTITUTE as may be
reasonably requested from time-to- time by the INSTITUTE, by the Legislature or
by any other funding or regulatory bodies covering the RECIPIENT’s activities
under this Contract.

Section 4.05 Duty to Resolve Deficiencies. If an audit and/or inspection under
this Article IV finds there are deficiencies that should be remedied, then the
RECIPIENT shall resolve and/or cure such deficiencies within a reasonable time
frame specified by the INSTITUTE. Failure to do so shall constitute an Event of
Default pursuant to Section 8.03 “Event of Default.” Upon the RECIPIENT’S
request, the parties agree to negotiate in good faith, specific extensions so
that the RECIPIENT can cure such deficiencies.

Section 4.06 Repayment of Grant Proceeds for Improper Use. In no event shall
RECIPIENT retain Grant funds that have not been used by the RECIPIENT for
purposes for which the Grant was intended or in violation of the terms of this
Contract. The RECIPIENT shall repay any portion of Grant proceeds used by the
RECIPIENT for purposes for which the Grant was not intended, as determined by
the final results of an audit conducted pursuant to the provisions of this
Contract. Unless otherwise expressly provided for in writing and appended to
this Contract, the repayment shall be made to the INSTITUTE no later than
forty-five (45) days upon a written request by the INSTITUTE specifying the
amount to be repaid and detailing the basis upon which such request is being
made and the amount shall include interest calculated at an amount not to exceed
five percent (5%) annually. The RECIPIENT may request that the INSTITUTE waive
the interest, subject in all cases to the INSTITUTE’S sole discretion.

Section 4.07 Repayment of Grant Proceeds for Relocation Outside of Texas. The
RECIPIENT shall repay the INSTITUTE all Grant proceeds disbursed to RECIPIENT in
the event that RECIPIENT relocates its principal place of business outside of
the State during the Contract term or within 3 years after the final payment of
the Grant funds is made by the INSTITUTE.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

11



--------------------------------------------------------------------------------

Article V

ASSURANCES AND CERTIFICATIONS

Adoption of Attachment C. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment C in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VI

INTELLECTUAL PROPERTY AND REVENUE SHARING

Adoption of Attachment D. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment D in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VII

REPORTING

Adoption of Attachment E. The INSTITUTE and the RECIPIENT hereby adopt the terms
of Attachment E in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VIII

EARLY TERMINATION AND EVENT OF DEFAULT

Section 8.01 Early Termination of Contract. This Contract may be terminated
prior to the Termination Date specified in Section 2.03 “Contract Term” by:

 

  (a) Mutual written consent of all parties to this Contract; or

 

  (b) The INSTITUTE for an Event of Default (defined in Section 8.03) by the
RECIPIENT; or

 

  (c) The INSTITUTE if allocated funds should become legally unavailable during
the Contract period and the INSTITUTE is unable to obtain additional funds for
such purposes; or

 

  (d) The RECIPIENT for convenience.

Section 8.02 Repayment of Grant Proceeds upon Early Termination. The INSTITUTE
may require the RECIPIENT to repay any unused portion of the disbursed Grant
proceeds in the event of early termination under 8.01 (d) above or under
Section 8.01(b) above, to the extent such Event of Default resulted from Grant
funds being expended in violation of this Contract. To the extent that the
INSTITUTE exercises this option, the INSTITUTE shall provide written notice to
the RECIPIENT stating the amount to be repaid, applicable interest calculated
not to exceed five percent (5%) annually, and the schedule for such repayment.
The RECIPIENT may request that the INSTITUTE waive the interest, subject in all
cases to the INSTITUTE’S sole discretion. In no event shall the RECIPIENT retain
Grant funds that have not been used by the RECIPIENT for purposes for which the
Grant was intended.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

12



--------------------------------------------------------------------------------

Section 8.03 Event of Default. The following events shall, unless expressly
waived in writing by the INSTITUTE or fully cured by the RECIPIENT pursuant to
the provisions herein, constitute an event of default (each, an “Event of
Default”):

 

  (a) The RECIPIENT’s failure, in any material respect, to conduct the Project
in accordance with the approved Scope of Work and to demonstrate progress
towards achieving the milestones set forth in Section 2.02;

 

  (b) The RECIPIENT’s failure to conduct the Project within the State of Texas
to the extent required under this Contract unless as otherwise specified in the
application, Scope of Work or Approved Budget;

 

  (c) The RECIPIENT’s failure to fully comply, in any material respect, with any
provision, term, condition, covenant, representation, certification, or warranty
contained in this Contract or any other document incorporated herein by
reference;

 

  (d) The RECIPIENT’s failure to comply with any applicable federal or state
law, administrative rule, regulation or policy with regard to the conduct of the
Project;

 

  (e) The RECIPIENT’s material misrepresentation or false covenant,
representation, certification, or warranty made by the RECIPIENT herein, in the
Grant application, or in any other document furnished by the RECIPIENT pursuant
to this Contract that was false or misleading at the time that it was made; or

 

  (f) The RECIPIENT ceases its business operations, has a receiver appointed for
all or substantially all of its assets, makes a general assignment for the
benefit of creditors, is declared insolvent by a court of competent jurisdiction
or becomes the subject, as a debtor, of a proceeding under the federal
bankruptcy code, which such proceedings are not dismissed within ninety
(90) days after filing.

Section 8.04 Notice Required. If the RECIPIENT intends to terminate pursuant to
Section 8.01(d) “Early Termination of Contract”, it shall provide written notice
to the INSTITUTE pursuant to the notice provisions of Section 9.21 “Notices” no
later than thirty (30) days prior to the intended date of termination.

If the INSTITUTE intends to terminate for an Event of Default under
Section 8.01(b) by the RECIPIENT, as described in Section 8.03 “Event of
Default”, the INSTITUTE shall provide written notice to the RECIPIENT pursuant
to Section 9.21 “Notices” and shall include a reasonable description of the
Event of Default and, if applicable, the steps necessary to cure such Event of
Default. Upon receiving notice from the INSTITUTE, the RECIPIENT shall have
thirty (30) days beginning on the day following the receipt of notice to cure
the Event of Default. Upon request, the INSTITUTE may provide an extension of
time to cure the Event of Default(s) beyond the thirty (30) day period specified
herein so long as the RECIPIENT is using reasonable efforts to cure and is
making reasonable progress in curing such Event(s) of Default. The extension
shall be in writing and appended to the Contract. If the RECIPIENT is unable or
fails to timely cure an Event of Default, unless expressly waived in writing by
the INSTITUTE, this Contract shall immediately terminate as of the close of
business on the final day of the allotted cure period without any further notice
or action by the INSTITUTE required. In addition, and notwithstanding the
foregoing, the INSTITUTE and the RECIPIENT agree that certain events that cannot
be cured shall, unless expressly waived in writing by the INSTITUTE, constitute
a final Event of Default under this Contract and this Contract shall terminate
immediately upon the INSTITUTE giving the RECIPIENT written “Notice of Event of
Default and FINAL TERMINATION.”

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

13



--------------------------------------------------------------------------------

In the event that the INSTITUTE terminates the Contract under Section 8.01(c)
above because allocated funds become legally unavailable during the Contract
period, the INSTITUTE shall immediately provide written notification to the
RECIPIENT of such fact pursuant to Section 9.21 “Notices.” The Contract is
terminated upon the RECIPIENT’s receipt of that notification, subject to
Section 9.09 “Survival of Terms.”

Section 8.05 Duty to Report Event of Default. The RECIPIENT shall notify the
INSTITUTE in writing pursuant to Section 9.21 “Notices”, promptly and in no
event more than (30) days after it obtains knowledge of the occurrence of any
Event of Default. The RECIPIENT shall include a statement setting forth
reasonable details of each Event of Default and the action which the RECIPIENT
proposes to take with respect thereto.

Section 8.06 Obligations/Liabilities Affected by Early Termination. The
RECIPIENT shall not incur new obligations that otherwise would have been paid
for using Grant funds after the receipt of notice as provided by Section 8.04
“Notice Required”, unless expressly permitted by the INSTITUTE in writing, and
shall cancel as many outstanding obligations as possible. The INSTITUTE shall
not owe any fee, penalty or other amount for exercising its right to terminate
the Contract in accordance with Section 8.01. In no event shall the INSTITUTE be
liable for any services performed, or costs or expenses incurred, after the
Termination Date of the Contract. Early termination by either party shall not
nullify obligations already incurred, including the RECIPIENT’s revenue sharing
obligations as set forth in Attachment D, or the performance or failure to
perform obligations prior to the Termination Date.

Section 8.07 Interim Remedies. Upon receipt by the RECIPIENT of a notice of
Event of Default, and at any time thereafter until such Event of Default is
cured to the satisfaction of the INSTITUTE or this Contract is terminated, the
INSTITUTE may enforce any or all of the following remedies (such rights and
remedies being in addition to and not in lieu of any rights or remedies set
forth herein):

 

  (a) The INSTITUTE may refrain from disbursing any amount of the Grant funds
not previously disbursed; provided, however, the INSTITUTE may make such a
disbursement after the occurrence of an Event of Default without thereby waiving
its rights and remedies hereunder;

 

  (b) The INSTITUTE may enforce any additional remedies it has in law or equity.

The rights and remedies herein specified are cumulative and not exclusive of any
rights or remedies that the INSTITUTE would otherwise possess.

Article IX

MISCELLANEOUS

Section 9.01 Uniform Grant Management Standards. Unless otherwise provided
herein, the RECIPIENT agrees that the Uniform Grant Management Standards (UGMS),
developed by the Governor’s Budget and Planning Office as directed under the
Uniform Grant Management Act of 1981, TEX. GOVT. CODE, Ch. 783, apply as
additional terms and conditions of this Contract and that the standards are
adopted by reference in their entirety. If there is a conflict between the
provisions of this Contract and UGMS, the provisions of this Contract will
prevail unless expressly stated otherwise.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

Section 9.02 Management and Disposition of Equipment. During the term of this
Contract, the RECIPIENT may use Grant funds to purchase Equipment to be used for
the authorized purpose of the Project, subject to the conditions set forth
below. Unless otherwise provided herein, title to Equipment shall vest in the
RECIPIENT upon termination of the Contract.

 

  (a) The INSTITUTE must authorize the acquisition in advance and in writing but
an acquisition is deemed authorized if included in the Approved Budget for the
Project;

 

  (b) Equipment purchased with Grant funds must stay within the State of Texas;

 

  (c) Equipment purchased with Grant funds must be materially deployed to the
uses and purposes related to the Project;

 

  (d) In the event the RECIPIENT is indemnified, reimbursed or otherwise
compensated for any loss of, destruction of, or damage to the Equipment
purchased using Grant funds, it shall use the proceeds to repair or replace said
Equipment;

 

  (e) Equipment may be exchanged (trade-in) or sold without the prior written
approval of the INSTITUTE if the proceeds thereof shall be applied to the
acquisition cost of replacement Equipment;

 

  (f) The RECIPIENT may use its own property management standards and procedures
provided that it observes the terms of UGMS, A-102, in all material respects;

 

  (g) The title or ownership of the Equipment shall not be encumbered for
purposes other than the Project nor or transferred other than to a permitted
assignee of this Contract without the prior written approval of the INSTITUTE;

 

  (h) If the original or replacement Equipment is no longer needed for the
originally authorized purpose or for other activities supported by the
INSTITUTE, the RECIPIENT shall request disposition instructions from the
INSTITUTE and, upon receipt, shall fully comply therewith; and

 

  (i) If this Contract is terminated early pursuant to Section 8.01(b),(d), (e)
or (f) above, the INSTITUTE shall determine the final disposition of Equipment
purchased with Grant award money.

Section 9.03 Supplies and Other Expendable Property. The RECIPIENT shall
classify as materials, supplies and other expendable property the allowable unit
acquisition cost of such property under $5,000 necessary to carry out the
Project. Title to supplies and other expendable property shall vest in the
RECIPIENT upon acquisition.

Section 9.04 Acknowledgement of Grant Funding and Publicity. The parties agree
to the following terms and conditions regarding acknowledging Grant funding and
publicity:

 

  (a) The parties agree to fully cooperate and coordinate with each other in
connection with all press releases and publications regarding the award of the
Grant, the execution of the Contract and the Institute-Funded Activities.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

15



--------------------------------------------------------------------------------

  (b) The RECIPIENT shall notify the INSTITUTE’s Information Specialist or
similar personnel at least three business days prior to any press releases,
advertising, publicity, use of CPRIT logo, or other promotional activities that
pertain to the Project or any Institute-Funded Activity. In the event that the
INSTITUTE wishes to participate in a joint press release, the RECIPIENT shall
coordinate and cooperate with the INSTITUTE’s Information Specialist or similar
personnel to develop a mutually agreeable joint press release.

 

  (c) Consistent with the goal of encouraging development of scientific
breakthroughs and dissemination of knowledge, publication or presentation of
scholarly materials is expected and encouraged. The RECIPIENT may publish in
scholarly journals or other peer-reviewed journals (including graduate theses
and dissertations) and may make presentations at scientific meetings without
prior notice to or consent of the INSTITUTE, except as may otherwise be set
forth in this Contract. The RECIPIENT shall promptly notify the INSTITUTE when
any scholarly presentations or publications have been accepted for public
disclosure and shall provide the INSTITUTE with final copies of all such
accepted presentations and publications. The RECIPIENT shall acknowledge receipt
of the INSTITUTE funding in all publications, presentations, press releases and
other materials regarding the work associated with the Institute-Funded
Activities. The RECIPIENT shall promptly submit an electronic version of all
published manuscripts to PubMed Central in accordance with Section 9.05 “Public
Access to Research Results.”

 

  (d) When grant funds are used to prepare print or visual materials for
educational or promotional purposes for the general public (e.g., patients), and
excluding presentations and publications discussed above in subsection (c), the
RECIPIENT shall provide a copy of such materials to the INSTITUTE at least ten
(10) days prior to printing. The RECIPIENT shall also acknowledge receipt of the
INSTITUTE funding on all such materials including, but not limited to,
brochures, pamphlets, booklets, training fliers, project websites, videos and
DVDs, manuals and reports, as well as on the labels and cases for audiovisual or
videotape/DVD presentations.

Section 9.05 Public Access to Results of Institute-Funded Activities. The
RECIPIENT shall submit an electronic version of its final peer-reviewed journal
manuscripts that arise from Grant funds to the digital archive National Library
of Medicine’s PubMed Central upon acceptance for publication. These papers must
be accessible to the public on PubMed no later than 12 months after publication.
This policy is subject to the terms of Attachment D and does not supplant
applicable copyright law. For clarity, this policy is not intended to require
the RECIPIENT to make a disclosure at a time or in any manner that would cause
the RECIPIENT to abandon, waive or disclaim any intellectual property rights
that it is obligated to protect pursuant to the terms of Attachment D.

Section 9.06 Work to be Conducted in State. The RECIPIENT agrees that it will
use reasonable efforts to direct that any new or expanded preclinical testing,
clinical trials, commercialization or manufacturing that is part of or relating
to any Institute-Funded Activities take place in the State of Texas, including
the establishment of facilities to meet this purpose. If the RECIPIENT decides
not to conduct such work in the State of Texas, the RECIPIENT shall provide a
prior written explanation to the INSTITUTE detailing the RECIPIENT’s reasons for
conducting the work outside of the State of Texas and the RECIPIENT’s efforts
made to conduct the work in the State of Texas

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

16



--------------------------------------------------------------------------------

Section 9.07 Duty to Notify. During the term of this Contract and for a period
of five (5) years thereafter, the RECIPIENT is under a continuing obligation to
notify the INSTITUTE’s executive director at the same time it is required to
notify any Federal or State entity of any unexpected adverse event or condition
that materially impacts the performance or general public perception of the
conduct or results of the Project and the Institute-Funded Activities, including
any impact to the Scope of Work included in the Contract and events or results
that have a serious adverse impact on human health, safety or welfare. By way of
example only, if clinical testing of the results of the Institute-Funded
Activities reveal an unexpected risk of developing serious health conditions or
death, then the RECIPIENT shall, at the same time it notifies any Federal or
State entity, promptly so notify the INSTITUTE’s executive director even if such
results are not available until after the term of this Contract. Notice required
under this section shall be made as promptly as reasonably possible and shall
follow the procedures set forth in Section 9.21 “Notices.”

Section 9.08 Severability. If any provision of this Contract is construed to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
enforceability shall not affect any other provisions hereof. The invalid,
illegal or unenforceable provision shall be deemed stricken and deleted to the
same extent and effect as if never incorporated herein. All other provisions
shall continue as provided in this Contract.

Section 9.09 Survival of Terms. Termination or expiration of this Contract for
any reason will not release either party from any liabilities or obligations set
forth in this Contract that: (1) the Parties have expressly agreed shall survive
any such termination or expiration; or (2) remain to be performed or by their
nature would be intended to be applicable following any such termination or
expiration. Such surviving terms include, but are not limited to, Sections 2.13,
4.01, 4.02, 4.05, 4.06, 8.02, 8.06, 9.04, 9.05, 9.06, 9.07, 9.09, 9.14, 9.15,
9.16, 9.17, 9.18, and Attachment D.

Section 9.10 Binding Effect and Assignment or Modification. This Contract and
all terms, provisions and obligations set forth herein shall be binding upon and
shall inure to the benefit of the parties and their successors and permitted
assigns, including all other state agencies and any other agencies, departments,
divisions, governmental entities, public corporations or other entities which
shall be successors to either of the parties or which shall succeed to or become
obligated to perform or become bound by any of the covenants, agreements or
obligations hereunder of either of the parties hereto. Upon a permitted
assignment of this Contract by RECIPIENT, all references to “the RECIPIENT”
herein shall be deemed to refer to such permitted assignee.

Section 9.11 No Waiver of Contract Terms. Neither the failure by the RECIPIENT
or the INSTITUTE, in any one or more instances, to insist upon the complete and
total observance or performance of any term or provision hereof, nor the failure
of the RECIPIENT or the INSTITUTE to exercise any right, privilege or remedy
conferred hereunder or afforded by law, shall be construed as waiving any breach
of such term or provision or the right to exercise such right, privilege or
remedy thereafter. In addition, no delay on the part of either the RECIPIENT or
the INSTITUTE, in exercising any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude other or further exercise thereof or the exercise of any other right or
remedy.

Section 9.12 No Waiver of Sovereign Immunity. No provision of this Contract is
in any way intended to constitute a waiver by the INSTITUTE, the RECIPIENT (if
applicable), or the State of Texas of any immunities from suit or from liability
that the INSTITUTE, the RECIPIENT, or the State of Texas may have by operation
of law.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

17



--------------------------------------------------------------------------------

Section 9.13 Force Majeure. Neither the INSTITUTE nor the RECIPIENT will be
liable for any failure or delay in performing its obligations under the Contract
if such failure or delay is due to any cause beyond the reasonable control of
such party, including, but not limited to, unusually severe weather, strikes,
natural disasters, fire, civil disturbance, epidemic, war, court order or acts
of God. The existence of such causes of delay or failure will extend the period
of performance in the exercise of reasonable diligence until after the causes of
delay or failure have been removed. Each party must inform the other in
accordance with Section 9.21 “Notices” within five (5) business days, or as soon
as it is practical, of the existence of a force majeure event or otherwise waive
this right as a defense.

Section 9.14 Disclaimer of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES. THIS LIMITATION WILL APPLY REGARDLESS OF WHETHER OR NOT
THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 9.15 Indemnification and Hold Harmless. Except as provided herein, the
RECIPIENT agrees to fully indemnify and hold the INSTITUTE and the State of
Texas harmless from and against any and all claims, demands, costs, expenses,
liabilities, causes of action and damages of every kind and character (including
reasonable attorneys fees) which may be asserted by any third party in any way
related or incident to, arising out of, or in connection with (1) the
RECIPIENT’s negligent, intentional or wrongful performance or failure to perform
under this Contract, (2) the RECIPIENT’s receipt or use of Grant funds, or
(3) any negligent, intentional or wrongful act or omission committed by the
RECIPIENT as part of an Institute-Funded Activity or during the Project. In
addition, the RECIPIENT agrees to fully indemnify and hold the INSTITUTE and the
State of Texas harmless from and against any and all costs and expenses of every
kind and character (including reasonable attorneys fees, costs of court and
expert fees) that are incurred by the INSTITUTE or the State of Texas arising
out of or related to a third party claim of the type specified in the preceding
sentence. Notwithstanding the preceding, such indemnification shall not apply in
the event of the sole or gross negligence of the INSTITUTE. If the RECIPIENT is
a State of Texas agency or institution of higher education, then this
Section 9.15 is subject to the extent authorized by the Texas Constitution and
the laws of the State of Texas.

The RECIPIENT acknowledges and agrees that this indemnification shall apply to,
but is not limited to, employment matters, taxes, personal injury, and
negligence.

It is understood and agreed that it is not the intent of the parties to expand
or increase the liability of the State of Texas under this Article. This
provision is intended to prevent the RECIPIENT, the INSTITUTE and the State of
Texas from attempting or appearing to assume liability it does not have the
statutory or legal power to assume.

Section 9.16 Alternative Dispute Resolution. If applicable, the dispute
resolution process provided for in TEX. GOVT. CODE, Ch. 2260 shall be used, as
further described herein, to resolve any claim for breach of contract made
against the INSTITUTE (excluding any uncured Event of Default). The submission,
processing and resolution of a party’s claim are governed by the published rules
adopted by the Attorney General pursuant to TEX. GOVT. CODE, Ch. 2260, as
currently effective, hereafter enacted or subsequently amended.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

18



--------------------------------------------------------------------------------

Section 9.17 Applicable Law and Venue. This Contract shall be construed and all
disputes shall be considered in accordance with the laws of the State of Texas,
without regard to its principles governing the conflict of laws. Provided that
the RECIPIENT first complies with procedures set forth in Section 9.16
“Alternative Dispute Resolution,” exclusive venue and jurisdiction for the
resolution of claims arising from or related to this Contract shall be in the
federal and state courts in Travis County, Texas.

Section 9.18 Attorneys’ Fees. In the event of any litigation, appeal or other
legal action to enforce any provision of the Contract, the RECIPIENT shall pay
all expenses of such action, including attorneys’ fees and costs, if the
INSTITUTE is the prevailing party. If the RECIPIENT is a State of Texas agency
or institution of higher education, then this Section 9.18 is subject to the
extent authorized by the Texas Constitution and the laws of the State of Texas.

Section 9.19 Counterparts. This Contract may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but such counterparts shall together constitute one and the same instrument.

Section 9.20 Construction of Terms. The headings used in this Contract are
inserted only as a matter of convenience and for reference and shall not affect
the construction or interpretation of this Contract. Where context so indicates,
a word in the singular form shall include the plural, a word in the masculine
form the feminine, and vice-versa. The word “including” and similar
constructions (such as “includes”, “included”, “for example”, “such as”, and
“e.g.”) shall mean “including, without limitation” throughout this Contract. The
words “and” and “or” are not intended to convey exclusivity or nonexclusivity
except where expressly indicated or where the context so indicates in order to
give effect to the intent of the parties.

Section 9.21 Notices. All notices, requests, demands and other communications
will be in writing and will be deemed given on the date received as demonstrated
by (i) a courier’s receipt or registered or certified mail return receipt signed
by the party to whom such notice was sent, provided that such notice was sent to
the address provided in the signature block of this Contract, or (ii) a fax
confirmation page showing that such fax was successfully transmitted to the fax
number provided in the signature block of this Contract. Notices shall be sent
to the parties at the addresses or fax numbers specified herein or as may be
updated from time to time by the applicable party in a writing delivered to the
other party pursuant to the terms of this Section.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 

19



--------------------------------------------------------------------------------

LOGO [g368086003.jpg]

ATTACHMENT A

Project Description Summary

 

Key Gating

Milestone

   Use of Proceeds During Funding Period [***]    [***] [***]    [***] [***]   
[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Project Goals and Timelines

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

      LOGO [g368086004.jpg]    Application ID:                CC121020   
Principal Investigator/Program Director :    Eric Poma

ATTACHMENT B

Detailed Budget Form

 

[***]

   [***]    [***]    [***]    [***]    [***]    [***]

[***]

                  [***]

[***]

                  [***]

[***]

                  [***]

[***]

                  [***]

[***]

   [***]    [***]             [***]

[***]

   [***]    [***]    [***]          [***]

[***]

                  [***]

[***]

   [***]    [***]    [***]    [***]    [***]    [***]

[***]

                  [***]

[***]

   [***]    [***]    [***]    [***]    [***]    $10,600,000

[***]

  

[***]

[***]

[***]

[***]

[***]

[***]

[***]

           

[***]

              

[***]

              

[***]

              

[***]

              

[***]

              

[***]

              

For questions regarding this form, please contact Alfonso Royal at (512)
305-8488 or aroyal@cprit.state.tx.us.

Rev 4/6/2011

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

LOGO [g368086005.jpg]

ATTACHMENT C

ASSURANCES AND CERTIFICATIONS

This Attachment C is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the RECIPIENT.
A capitalized term used in this Attachment shall have the meaning given to term
in the Contract or in the Attachments to the Contract, unless otherwise defined
herein. In the event of a conflict between the provisions of this Attachment and
the provisions of the Contract, this Attachment shall control. Notwithstanding
any other provision of this Attachment C, each reference to “compliance” in the
foregoing certifications and assurances shall mean “compliance in all material
respects” and the RECIPENT shall be deemed to be in compliance with a law,
regulation or policy identified in a particular certification or assurance
specified in this Attachment C if the RECIPIENT is in compliance in all
materials respects with such law, regulation or policy, as applicable.

By signing this Contract, RECIPIENT certifies compliance with the following
assurances and certifications required by the INSTITUTE (listed below).
RECIPIENT further acknowledges that its obligations pursuant to the following
assurances and certifications are ongoing.

Section C1.01 Demonstration of Matching Funds. Pursuant to TEX. HEALTH & SAFETY
CODE § 102.255(d) and T.A.C. § 703.11, RECIPIENT has an amount of funds equal to
one-half of the amount of the Grant to be disbursed each fiscal year of the
Contract term dedicated to the same area of cancer research that is the subject
of the Grant as demonstrated by the form incorporated herein to Attachment C.
The RECIPIENT shall update the matching funds certification annually for each
fiscal year that Grant funds are disbursed. The update must be on or before the
anniversary of the Effective Date.

Section C1.02 Payment of Taxes. RECIPIENT‘s payment of franchise taxes is
current or, if the RECIPIENT is exempt from payment of franchise taxes, that it
is not subject to the State of Texas franchise tax. If franchise tax payments
become delinquent during the Contract term, payments under this Contract may,
upon delivery of written notice by the INSTITUTE to the RECIPIENT be withheld
until the RECIPIENT’s delinquent franchise tax is paid in full. The RECIPIENT
also acknowledges that it is not otherwise exempt from state sales or occupancy
tax as a result of this Contract.

Section C1.03 Compliance with Confidentiality Guidelines Relating to Personal
and Medical Information. RECIPIENT complies with all applicable laws, rules and
regulations relating to personal and medical information. Without in any way
limiting the foregoing, RECIPIENT maintains and enforces, to the extent
applicable to RECIPIENT, appropriate facility and information technology access
rules and procedures to protect against inappropriate disclosure of patient
records and all other documents containing patient personal and medical
information deemed confidential by law, which are maintained in connection with
the Project and Institute-Funded Activities, including provisions that comply
with the requirements of the INSTITUTE’s rules, 25 T.A.C. Section 703.14. Upon
request from the INSTITUTE, RECIPIENT will timely furnish a copy of the
RECIPIENT’s facility and information technology access rules and procedures, as
well as any other applicable confidentiality guidelines.

If RECIPIENT, including any Collaborators or Contractors, works directly with
patients or otherwise has access to or maintains patient personal and medical
information, RECIPIENT specifically addresses Health Insurance Portability and
Accountability Act of 1996 regulations concerning confidentiality of personal
and medical information. Any disclosure of patient confidential information in
any way related to the Project (including information that may be required by
reports and inspections) must be in accordance with all applicable laws.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page C1



--------------------------------------------------------------------------------

Section C1.04 Conduct of Research or Service Provided. RECIPIENT understands
that the Project must be conducted with full consideration for the ethical and
medical implications of the research performed or services delivered and comply
with all applicable federal and state laws regarding the conduct of the research
or service.

Section C1.05 Regulatory Certificates, Licenses and Permits. All of the
RECIPIENT’s personnel, facilities and equipment involved or to be involved in
the Project are certified, licensed, permitted, registered or approved by the
appropriate regulating agency, where applicable. Any revocation, surrender,
expiration, non-renewal, inactivation or suspension of any such certification,
license, permit, registration or approval shall constitute grounds for Contract
termination if the same is not remedied (or alternative personnel, facilities
and/or equipment identified, as applicable, for use in the Project) within the
applicable cure period specified in Section 8.04.

Section C1.06 Assurances and Certifications in Accordance with the NIH Grants
Policy Statement:

 

  (a) Civil Rights. Compliance with Title VI of the Civil Rights Act of 1964.

 

  (b) Handicapped Individuals. Compliance with Section 504 of the Rehabilitation
Act of 1973 as amended.

 

  (c) Sex Discrimination. Compliance with Section 901 of Title IX of the
Education Amendments of 1972 as amended.

 

  (d) Age Discrimination. Compliance with the Age Discrimination Act of 1975, as
amended.

 

  (e) Patents, Licenses and Inventions. Compliance with the Standard Patent
Rights clauses as specified in 37 CFR, Part 401 or 35 U.S.C. 203, if appropriate
and applicable, in a manner that adequately protects the INSTITUTE’S rights in
the Project Results.

 

  (f) Human Subjects. Compliance with the requirements of federal policy
concerning the safeguarding of the rights and welfare of human subjects who are
involved in activities supported by federal funds. Before any funding may be
utilized for any portion of the Project involving human subjects, RECIPIENT must
receive approval from RECIPIENT’s Institutional Review Board (IRB). Upon
request, a copy of RECIPIENT’s IRB approval must be provided to the INSTITUTE.

 

  (g) Human Biological/Anatomical Material. Compliance with the recommendations
of the NIH Office of Human Subject Research Medical Administrative Series (MAS)
#MO1-2 entitled “Procurement and Use of Human Biological Materials for
Research,” and any other applicable federal or state requirements pertaining to
the procurement and use of human biological material for research.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page C2



--------------------------------------------------------------------------------

  (h) Use of Animals. Compliance with applicable portions of the Animal Welfare
Act (PL 89-544 as amended) and appropriate Public Health Service Policy on
Humane Care and Use of Laboratory Animals regulations. Before any funding may be
utilized for any portion of the Project involving animal subjects, RECIPIENT
must receive approval from RECIPIENT’s Institutional Animal Care and Use
Committee (IACUC). Upon request, a copy of RECIPIENT’s IACUC approval must be
provided to the INSTITUTE.

 

  (i) Debarment and Suspension. RECIPIENT certifies that neither it nor the
Principal Investigator/Project Director or any other Recipient Personnel or
personnel of any Collaborator or Contractor assigned to work on the Project are
debarred, suspended, proposed for debarment, declared ineligible or otherwise
excluded from participation in the Project by any federal or state department or
agency.

 

  (j) Non-Delinquency on Federal or State Debt. RECIPIENT certifies that neither
it, nor, to its knowledge, any person to be paid from funds under this Contract,
is delinquent in repaying any Federal debt as defined by OMB Circular A-129 or
any debt to the State of Texas.

 

  (k) Eligibility to Receive Payments on State Contracts. RECIPIENT certifies
that it and, to its knowledge, the Principal Investigator/Project Director are
not ineligible to receive the Grant award under this Contract pursuant to Tex.
Fam. Code Ann. Section 231.006 and acknowledges that this Contract may be
terminated and payment may be withheld if this certification is inaccurate.

 

  (l) Drug-Free Workplace. Compliance with the Drug-Free Workplace Act of 1988
(45 CFR 82).

 

  (m) Misconduct in Science. Compliance with 42 CFR Part 50, Subpart A, and
Final Rule as published at 54 CFR 32446, August 8, 1989.

 

  (n) Objectivity of Research/Conflict of Interest. Compliance with the NIH
requirement to maintain a written standard of conduct and comply with 42 CFR
Part 50, Subpart F, Responsibility of Applicants for Promoting Objectivity in
Research. RECIPIENT must notify the INSTITUTE of any conflicting financial
interests pertaining to the performance of the Project and assure that such
conflict of interest has been appropriately managed, reduced or eliminated.

 

  (o) Trafficking in Persons. Compliance with the NIH regulations on trafficking
in persons as published at
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-08-055.html.

 

  (p) Criminal Misconduct. RECIPIENT shall promptly report to the INSTITUTE
issues involving potential civil or criminal fraud related in any way to the
Project, the Institute-Funded Activity or this Contract, such as false claims or
misappropriation of federal or state funds.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page C3



--------------------------------------------------------------------------------

LOGO [g368086006.jpg]

ATTACHMENT C

CPRIT Matching Requirement Certification Form

 

FOR:    Entity/Institution Name:    Molecular Templates, Inc. (Total CPRIT
Awards shown represent 56.18% of the year 1 budget)    Project Number(s):   
CC121020

 

     Award Year #1      Award Year #2      Award Year #3      Award Year #4     
Award Year #5  

For purposes of
the certification

use the following

research categories
to classify encumbered

funds that are

dedicated to

cancer research:

   Total
CPRIT
Awards     Entity’s/
Institution’s
Dedicated
Funds     Actual
“Non
CPRIT”
Funds
Expended      Total
CPRIT
Awards      Entity’s/
Institution’s
Dedicated
Funds      Actual
“Non
CPRIT”
Funds
Expended      Total
CPRIT
Awards      Entity’s/
Institution’s
Dedicated
Funds      Actual
“Non
CPRIT”
Funds
Expended      Total
CPRIT
Awards      Entity’s/
Institution’s
Dedicated
Funds      Actual
“Non
CPRIT”
Funds
Expended      Total
CPRIT
Awards      Entity’s/
Institution’s
Dedicated
Funds      Actual
“Non
CPRIT”
Funds
Expended  

(1) Cancer biology and genetics, including oncogenesis and collection and
characterization of tumors (genomics, proteomics, other “omics”);

                                          

(2) Cancer immunology, including vaccines;

                                          

(3) Cancer imaging and diagnostics;

                                          

(4) Cancer epidemiology and outcomes research; and

                                          

(5) Cancer treatment, including drug discovery and development and clinical
trials.

     [ ***]      [ ***]                                       

Total

     [ ***]      [ ***]    $ 0.00      $ 0.00      $ 0.00      $ 0.00      $
0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00      $ 0.00  
   $ 0.00      $ 0.00  

Total non-state funds leveraged as a match for award.

 

                   $            $            $     

The information above is the entity/Institution’s demonstration of encumbered
available funds pursuant to its certification in Attachment C.

This certification is on an annual basis and can be made on an
entity/institutional level or project by project. The entity/institutional level
requires the match to reflect all research grant awards received by the
entity/institution, including any FY2010 CPRIT research awards.

To clarify, encumbered funds may include but are not necessarily limited to:
(1) Federal funds (including American Recovery and Reinvestment Act of 2009
funds, and the fair market value of drug development support provided to the
recipient by the National Cancer Institute (NCI) or other similar programs); (2)
State of Texas funds (Non-CPRIT); (3) Other States’ funds; (4) Non-governmental
funds (including private funds, foundation grants, gifts and donations); and
(5) Unrecovered indirect costs not to exceed 10 percent of the grant award
amount, subject to the following conditions: (A) These costs are not otherwise
charged against the grant as the five percent indirect funds (B) The Institution
or recipient must have a documented federal indirect cost rate or an indirect
cost rate certified by an independent accounting firm; and (C) The allowance for
unrecovered indirect costs must be specifically approved by the Executive
Director.

The following items do not qualify as encumbered funds:

(1) In-kind costs; (2) Volunteer services furnished to the grant recipient;
(3) Noncash contributions; (4) Income earned not available at the time of award;
(5) Pre-existing real estate including building, facilities and land;
(6) Deferred giving such as a charitable remainder annuity trust, a charitable
remainder unitrust, or a pooled income fund; or (7) Other items as may be
determined by the Oversight Committee.

For questions regarding this form, please contact Alfonso Royal at (512)
305-8488 or by email at aroyal@cprit.state.tx.us

Rev 5/17/2011

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g368086007.jpg]

ATTACHMENT D

INTELLECTUAL PROPERTY AND REVENUE SHARING

This Attachment D is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the RECIPIENT.
A capitalized term used in this Attachment shall have the meaning given the term
in the Contract or in the Attachments to the Contract, unless otherwise defined
herein. In the event of a conflict between the provisions of this Attachment and
the provisions of the Contract, this Attachment shall control.

PART 1

OWNERSHIP AND INTELLECTUAL PROPERTY PROTECTION

Section D1.01 Ownership of Project Results. RECIPIENT and its Collaborators
shall retain ownership of the Institute-Funded Technology and the
Institute-Funded IPR, subject to the terms of the Contract.

Section D1.02 Transfer or Assignment of Rights to a Third Party. RECIPIENT shall
notify the INSTITUTE of any proposed transfer or assignment of rights in any
Institute-Funded IPR to a third party. RECIPIENT shall ensure that, in any
assignment or transfer of Institute-Funded IPR, the transferee or assignee
agrees in writing to (i) recognize that the Institute-Funded IPR is transferred
or assigned subject to the licenses, interests and other rights in such
Institute-Funded IPR provided to the INSTITUTE in the Contract and any
applicable law or regulation, and (ii) take all actions commercially reasonable
to protect all such licenses, interests and other rights.

Section D1.03 Protection of Institute-Funded IPR. Subject to Section
D5.01RECIPIENT shall use commercially reasonable efforts to appropriately
protect the Institute-Funded IPR, including without limitation, diligently
seeking registration of patents and copyrights covering the Institute-Funded
Technology, as appropriate. If RECIPIENT elects to abandon Institute-Funded IPR
(including any partial abandonment of Institute-Funded IPR in specific
territories), RECIPIENT shall provide the INSTITUTE with prior written notice of
such election, with sufficient time (but no less than 30 days) for the INSTITUTE
to exercise its rights in Section D5.01 in relation to the subject
Institute-Funded IPR.

Section D1.04 Cost of Protection. The INSTITUTE shall not be responsible for,
and no Grant funds may be used to pay for, any costs or expenses associated with
RECIPIENT’s efforts to protect the Institute- Funded IPR.

Section D1.05 Inventions.

 

  (a) Disclosures. RECIPIENT shall notify INSTITUTE of each Institute-Funded
Invention by delivering a copy of the invention disclosure form (or similar
document) within thirty (30) days after RECIPIENT receives the form from its
Inventor. In the event that the invention disclosure form is revised or updated,
RECIPIENT shall provide the INSTITUTE with the revised/updated invention
disclosure form as part of the RECIPIENT’s annual written report.

 

  (b) Patent Prosecution and Maintenance. For all Institute-Funded Inventions
for which patent protection is pursued, RECIPIENT shall provide an annual
written report to the INSTITUTE regarding the status of pending applications and
issued patents.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D1



--------------------------------------------------------------------------------

Section D1.06 Required Agreements with RECIPIENT Personnel and Contractors. The
RECIPIENT shall have, maintain and enforce written policies or agreements
applicable to RECIPIENT Personnel and Contractors with terms sufficient to
enable RECIPIENT to fully comply with all terms and conditions of this Contract.
RECIPIENT shall promptly report to INSTITUTE any material breach of such
policies or agreements relating to or affecting any of the material provisions
of this Contract.

Section D1.07 Agreements with Collaborators. All agreements between RECIPIENT
and a Collaborator relating to or affecting joint ownership of any Project
Result shall recognize the licenses, interests and other rights provided to the
INSTITUTE in the Contract. RECIPIENT shall provide to the INSTITUTE a copy of
each such agreement affecting joint ownership of any Project Result.

PART 2

NON-COMMERCIAL LICENSES

Section D2.01 RECIPIENT License. In granting an Exclusive License to any Project
Result, RECIPIENT shall retain the right to Exploit all Project Results
(including material embodiments thereof) for education, research and other
non-commercial purposes, and the right to grant the licenses pursuant to Section
D2.02 below.

Section D2.02 INSTITUTE License. RECIPIENT agrees to grant, and does hereby
grant, to the INSTITUTE a non-exclusive, irrevocable, royalty-free, perpetual,
worldwide license under the Institute-Funded IPR to Exploit all Project Results
(including material embodiments thereof) for or on behalf of the INSTITUTE and
other governmental entities and agencies of the State of Texas for education,
research and other non-commercial purposes only. RECIPIENT shall make the
Institute-Funded Technology available by reasonable means to the INSTITUTE in
order for the INSTITUTE to exercise its rights under this Section. The INSTITUTE
may not transfer or sublicense the licenses granted under this Section, except
to the State of Texas or other Texas agency. Without the prior written consent
of RECIPIENT, INSTITUTE shall not publish or permit to be published any
information which RECIPIENT reasonably deems to be RECIPIENT’s Confidential
Information. When publishing, INSTITUTE shall appropriately acknowledge
RECIPIENT’s financial support of the Institute-Funded IPR. Furthermore,
Institute agrees that any sublicense granted under this Section to other
governmental entities or agencies of the State of Texas shall include a similar
obligation with respect to publication review.

Section D2.03 No Implied Licenses. No implied licenses are granted under this
Agreement including any license to any Intellectual Property Rights owned or
controlled by RECIPIENT outside of the Institute- Funded IPR. Nothing in this
Agreement shall be construed to impose an obligation on RECIPIENT to license or
otherwise make available any of its Intellectual Property Rights or other
resources owned or controlled by it except as expressly provided in this
Agreement with respect any Institute Funded IPR.

PART 3

COMMERCIALIZATION OF PROJECT RESULTS

Section D3.01 Commercialization Strategy. RECIPIENT shall be under a continuing
obligation throughout the term of this Contract to pursue and implement the
commercial development plan submitted with the Application and to provide an
annual written report to the INSTITUTE regarding the RECIPIENT’s efforts to
commercialize or otherwise bring to practical application Project Results. The
INSTITUTE may, at its option and at any time, provide RECIPIENT with comments
regarding the RECIPIENT’s commercial development plan and strategy, in which
case RECIPIENT shall consider in good faith the INSTITUTE’s input into such
commercial development plan and strategy.

Section D3.02 Commercialization Efforts. The RECIPIENT shall, whether through
its own efforts or the efforts of a licensee under a License Agreement allowed
by the terms of this Attachment, use diligent and commercially reasonable
efforts to commercialize or otherwise bring to practical application the Project
Results in accordance with the commercial development plan described in Section
D3.01.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D2



--------------------------------------------------------------------------------

Section D3.03 Licensing of Project Results. Each License Agreement entered into
by the RECIPIENT shall include an acknowledgement by the licensee that (i) such
License Agreement is subject to the INSTITUTE’s licenses, interests and other
rights under this Contract, and (ii) to the extent that there is a conflict
between the terms of the License Agreement and the terms of this Contract, the
terms of this Contract shall prevail. In addition, all License Agreements shall
include terms obligating the licensee to report to the RECIPIENT such
information as is required for the RECIPIENT to fully comply with the terms of
the Contract, including without limitation the reporting obligations set forth
in Attachment E, and to allow RECIPIENT to make the grants specified in Sections
D2.02. The RECIPIENT shall monitor the performance of its licensees and such
licensees’ compliance with the terms of the License Agreements and shall take
commercially reasonable actions to enforce the terms of all License Agreements.
The RECIPIENT shall promptly report to the INSTITUTE any material breach of a
License Agreement relating to or affecting any of the material provisions of
this Contract.

Section D3.04 Cost of Licensing Activities. The INSTITUTE shall not be
responsible for, and no Grant funds may be used to pay for, any costs or
expenses associated with the RECIPIENT’s Licensing Activities.

Section D3.05 Survival. The licenses, rights and obligations set forth in this
Attachment D shall survive any termination of this Contract, including any
termination for convenience by RECIPIENT, except in the event that RECIPIENT
pays the Buyout Amount as set forth in Part 4, in which case the licenses,
rights and obligations set forth in this Attachment D shall automatically
terminate.

Section D3.06 RECIPIENT Opt-Out. RECIPIENT may, after diligently attempting to
comply with the terms of Section D3.02, notify the INSTITUTE in writing that it
is electing to cease its efforts, either directly or through a licensee, to
commercialize or otherwise bring to practical application any particular Project
Results. Such written notice must identify the applicable Project Results,
provide a reasonable explanation of the reasons for RECIPIENT’s election,
including any feasibility studies, trial results, regulatory impediments,
financial analyses or similar assessments, and must identify any deadlines in
relation to the applicable Project Results that then exist. Upon receipt of such
notice, the INSTITUTE shall have the option, but not the obligation, to exercise
its rights in Section 5.01 in relation to the subject Project Results at the
INSTITUTE’s expense. The INSTITUTE shall notify the RECIPIENT in writing within
thirty (30) days of its receipt of the RECIPIENT’s notice if the INSTITUTE
elects to exercise its rights in relation to the subject Project Results. In the
event that the INSTITUTE exercises its option under this section, the RECIPIENT
shall fully cooperate with the INSTITUTE’s efforts, in commercializing or
otherwise bringing to practical application the applicable Project Results.

PART 4

REVENUE SHARING

Section D4.01 Revenue Sharing; Buyout.

 

  (a) Royalties. RECIPIENT shall pay to INSTITUTE as follows:

 

  (i) A royalty at the rate of five percent (5%) of Net Sales of Product. The
royalty rate shall remain unchanged until cumulative royalties, including any
royalties for combination products as described herein under subsection (ii) and
Follow-On Products as described herein under subsection (iii), and sublicense,
acquisition and other related fees received by INSTITUTE total 115% of the Net
Grant Award Proceeds (such amount hereinafter referred to as the “Preferenced
Return”). Once the Preferenced Return is achieved, the royalty rate shall
decline to three percent (3%) of Net Sales of Product (in jurisdictions with a
Valid Patent Claim) and one and one half percent (1.5%) of Net Sales in
jurisdictions without a Valid Patent Claim.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D3



--------------------------------------------------------------------------------

  (ii) In the event that a Product is sold for a single price in combination
with another therapeutically active ingredient(s), or other product(s) or
service(s) for which no royalty would be due hereunder if sold separately, Net
Sales from such combination sales for purposes of calculating the royalty
amounts payable by RECIPIENT to the INSTITUTE under this Section shall be
calculated by multiplying the Net Sales of the combination product by the
fraction A/(A + B), where A is the average gross selling price during the
previous calendar quarter of such Product sold separately and B is the gross
selling price during the previous calendar quarter of the other therapeutically
active ingredient(s), or other product(s) or service(s). In the event that
separate sales of such Product or such additional therapeutically active
ingredient(s), or other product(s) or service(s) were not made during the
previous calendar quarter, then the Net Sales shall be reasonably allocated
between such Product and such active ingredient(s), or other product(s) or
service(s) based upon their relative values.

 

  (iii) RECIPIENT shall pay to the INSTITUTE a royalty at the rate of three
percent (3%) on Net Sales of Follow-On Products. The royalty rate for Follow-On
Products specified herein does not change once the Preferenced Return is
attained.

 

  (b) Sub-licensing, Acquisition and Other Related Fees. RECIPIENT shall pay to
INSTITUTE [***] of sublicense fees and other fees related to any Sub-license
Income [***].

 

  (c) Buyout Trigger Event. Notwithstanding anything to the contrary in this
Section D4.01, upon RECIPIENT’s written notice of the Buyout Notice Trigger
Event to INSTITUTE at any time after the Termination Date (the “Buyout Notice”),
RECIPIENT may, in lieu of paying any additional royalties to INSTITUTE pursuant
to Section D4.01(a) and (b), pay to INSTITUTE the dollar amount set forth in the
following table opposite the applicable period in which such Buyout Notice is
delivered (the applicable dollar amount being referred to as the “Buyout
Amount”):

 

Period in Which Buyout Notice is Delivered    Buyout Amount On or prior to the
fifth anniversary of the Contract Effective Date    125% of Net Grant Award
Proceeds less the aggregate amount of all royalties paid to INSTITUTE pursuant
to Section D4.01(a) as of the date of the Buyout Notice. After the fifth
anniversary of the Contract Effective Date but on or prior to the tenth
anniversary of the Termination Date    150% of Net Grant Award Proceeds less the
aggregate amount of all royalties paid to INSTITUTE pursuant to Section D4.01(a)
as of the date of the Buyout Notice. After the tenth anniversary of the Contract
Effective Date    200% of Net Grant Award Proceeds less the aggregate amount of
all royalties paid to INSTITUTE pursuant to Section D4.01(a) as of the date of
the Buyout Notice.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D4



--------------------------------------------------------------------------------

After satisfaction of its obligations under this Section D4.01(b), RECIPIENT
shall have no further obligation under this Section D4.01.

 

  (d) “Net Grant Award Proceeds” means the aggregate amount of Grant award
proceeds advanced to RECIPIENT, net of any Grant award proceeds repaid by
RECIPIENT to INSTITUTE, including, without limitation, pursuant to Section 4.07
of the Contract.

Section D4.02 Adjustments. If any funding sources other than the INSTITUTE (but
excluding RECIPIENT) contribute funds, directly or indirectly, to the research
yielding any particular Project Result(s) and such funding sources are legally
or contractually entitled to receive royalty based compensation with respect to
such Project Result(s) (hereinafter a “Participating Funding Source”), then the
royalty percentages in Section D4.01(a) in effect at any time shall be reduced
in proportion to the aggregate amount of funds provided by the INSTITUTE under
this Contract in comparison to the aggregate amount of funds provided by all
Participating Funding Sources that contributed to the Project Result and by the
INSTITUTE. For the sake of clarity, Participating Funding Sources do not include
equity or quasi-equity financing funding sources or debt arrangements. In
calculating such reduced rate, funds from Participating Funding Sources used for
Indirect Costs or for any costs of product development, manufacturing,
marketing, sales, regulatory approval or similar commercialization activities
shall not be included. In addition, for clarity, the rate shall not be reduced
as a result of any funds received from funding sources where such funding
sources are not legally or contractually entitled to receive a share of the
Revenue with respect to such Project Result(s).

Section D4.03 Statements and Timing of Payments. All payments owed pursuant to
this Part 4 shall be made to the Cancer Prevention and Research Institute of
Texas, and are payable on or before the thirtieth day following the end of the
calendar quarter in which RECIPIENT receives the Revenue or, in the case of
Section D4.04, receives the monetary recovery. For each payment specified in
Section D4.01, the payment shall be accompanied by a statement specifying:
(i) the Grant to which the payment relates, (ii) the identities of and amounts
funded by all Participating Funding Sources, (iii) the License Agreements to
which the payment relates, (iv) the quantity of all Sales of each Commercial
Product and Commercial Service since the last payment, if Sales are applicable
to the current payment, (v) the gross consideration from all such License
Agreements and Sales, if Sales are applicable to the current payment, and
(vi) the amount of the payment to the Cancer Prevention and Research Institute
of Texas.

Section D4.04 Recoveries in Enforcement Actions. In the event that RECIPIENT
receives any monetary recovery from its enforcement of Institute-Funded IPR
against infringement by a third party, then it shall pay to the State of Texas a
share of such monetary recovery, including any punitive damages, less the
documented fees and expenses that are directly associated with such enforcement
and are paid by RECIPIENT to third parties, at the same rate and in the same
manner as it shares Revenue pursuant to Section D4.01 (including any adjustments
allowed by Section D4.02). For clarity, if the enforcement action is resolved by
way of the execution of a License Agreement with the infringing third party,
such License Agreement is consistent with the Section D4.01, then this Section
D4.04 is not intended to apply to such License Agreement or the consideration
specified therein.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D5



--------------------------------------------------------------------------------

Section D4.05 Revenue-Related Records. In addition to satisfying the
requirements of Article IV of the Contract and Section E1.03 of Attachment E,
the RECIPIENT shall keep complete and accurate Revenue- related Records until
the fourth anniversary of the date of the payment of the last royalty payment
owed hereunder, in sufficient detail to permit the INSTITUTE to confirm the
accuracy of the statements delivered to the INSTITUTE under Section D4.03 and
the calculation of the royalties owed hereunder.

Section D4.06 Audit of Revenue-Related Records. Upon at least 15 days’ advance
written notice, the RECIPIENT shall permit the INSTITUTE or its representatives
or agents, at the INSTITUTE’s expense, to examine the Revenue-related Records of
the RECIPIENT pursuant to Section D4.05. Any such examination shall be conducted
during regular business hours of RECIPIENT for the purpose of and to the extent
reasonably necessary to verify the RECIPIENT’s compliance with this Part 4. The
rights of the INSTITUTE under this Section D4.06 shall terminate on the fourth
anniversary of the date of the payment of the last royalty payment owed
hereunder. In the event that any such examination reveals an underpayment to the
INSTITUTE of greater than five percent (5%) of the amounts previously paid by
the RECIPIENT to the INSTITUTE, then the RECIPIENT shall reimburse the INSTITUTE
for the cost of such examination.

PART 5

OPT-OUT AND DEFAULT

Section D5.01 RECIPIENT Opt-Out. Upon receipt of RECIPIENT’s notice of its
election (i) under Section D1.03 to abandon any Institute-Funded IPR or
(ii) under Section 3.06 to cease its efforts to commercialize or otherwise bring
to practical application any particular Project Results, the INSTITUTE shall
have the option, but not the obligation, to pursue protection of the applicable
Institute-Funded IPR, including directing the filing, prosecution and
maintenance of patents covering the applicable Institute-Funded Inventions
and/or to commercialize or otherwise bring to practical application the
applicable Project Results, at its own cost, either directly or through one or
more licensees. If the INSTITUTE elects to exercise such option, it shall notify
RECIPIENT in writing within thirty (30) days of its receipt of RECIPIENT’s
notice and RECIPIENT shall thereafter comply with the terms of Section D5.03.

Section D5.02 RECIPIENT Default. In the event that the INSTITUTE notifies
RECIPIENT in writing of RECIPIENT’s failure to materially comply with its
obligations under Sections D1.03 or D3.02 with respect to any particular Project
Results, and RECIPIENT fails to cure such failure within thirty (30) days of
such notice, then the INSTITUTE shall have the option, but not the obligation,
to direct the filing, prosecution and maintenance of patents covering the
applicable Institute-Funded Inventions and/or to commercialize or otherwise
bring to practical application the applicable Project Results, at its own cost,
either directly or through one or more licensees. If the INSTITUTE elects to
exercise such option, it shall notify the RECIPIENT in writing of such election
and RECIPIENT shall thereafter comply with the terms of Section D5.03.

Section D5.03 RECIPIENT Cooperation upon Opt-Out or Default. In the event that
the INSTITUTE exercises its option under Section D5.01 or D5.02, the RECIPIENT
shall:

 

  (a) transfer all of its right, title and interest in and to the applicable
Project Results to the INSTITUTE or the INSTITUTE’s designee, to the maximum
extent allowed by law, including where relevant and necessary to facilitate the
foregoing transfer, requesting and diligently attempting to obtain any approvals
required by law or otherwise in relation to such transfer;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D6



--------------------------------------------------------------------------------

  (b) to the extent that RECIPIENT is unable to transfer all of its right, title
and interest in and to the applicable Project Results to the INSTITUTE as
specified in item (1), and subject to any existing third party rights, RECIPIENT
hereby grants to the INSTITUTE an exclusive, royalty- free, perpetual, fully
transferable license under the applicable Institute-Funded IPR to Exploit the
Project Results for the development, manufacture and sale of Commercial Products
and Commercial Services and for all other purposes reasonably related thereto,
provided that the INSTITUTE may exercise the foregoing license rights only after
exercising its option under Section D5.01 or D5.02;

 

  (c) fully cooperate with the INSTITUTE’s efforts, and at the INSTITUTE’s cost,
in protecting applicable Institute-Funded Inventions and in commercializing or
otherwise bringing to practical application the applicable Project Results,
including making relevant RECIPIENT Personnel (to the extent still then-employed
by RECIPIENT), Contractors, Collaborators, records, papers, information,
samples, specimens and other materials related to the applicable
Institute-Funded Technology reasonably available for such purposes and executing
any documents and taking any further action necessary to fully effectuate the
intent of this Section; and

 

  (d) not take any action that would materially impede the INSTITUTE’s ability
to protect the applicable Institute-Funded Inventions.

If the INSTITUTE exercises its option under Sections D5.01 or D5.02, RECIPIENT
shall have no further claim or interest in or to the applicable Project Results
(except as set forth in Part 2 of this Attachment, if applicable) and shall not
be entitled to any share of Revenue or any other compensation with respect to
such Project Results, except to the minimum extent required by law, if any. To
the extent that the INSTITUTE has exercised its option under Section D5.01 or
D5.02 and RECIPIENT is unable to transfer all of its right, title and interest
in and to the applicable Project Results to the INSTITUTE as specified in item
(1), then the INSTITUTE’s license set forth in item (2) includes the right, but
not the obligation, for the INSTITUTE at its cost to: (i) direct the filing,
prosecution and maintenance of patents covering the applicable Project Results,
and (ii) enforce all applicable Institute-Funded IPR relevant to the Project
Results against any infringement by a third party. Subject to the statutory
duties of the Texas Attorney General, if any, RECIPIENT shall cooperate fully
with the INSTITUTE in any action brought by the INSTITUTE to enforce the
Intellectual Property Rights in the applicable Project Results, at the
INSTITUTE’s cost, including without limitation, joining the enforcement action
in name as a party plaintiff after all required approvals are obtained; provided
that the INSTITUTE or its designee shall have full control over such enforcement
action and shall receive and retain all monetary recoveries resulting from such
enforcement actions, including any punitive damages.

PART 6

DEFINITIONS

The following terms shall have the following meaning throughout this Attachment.
Other terms may be defined elsewhere in this Attachment.

(1) Related Party — with respect to RECIPIENT, any individual or entity that
(a) directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control of the RECIPIENT and (b) possesses the
right to use or sub-license Product or Institute-Funded IPR in order to sell
Products. For purposes of this definition only, the terms “controls,”
“controlled,” and “control” mean, with respect to a controlled entity, (i) the
direct or indirect ability or power to direct or cause the direction of the
management and policies of such entity or otherwise direct the affairs of such
entity,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D7



--------------------------------------------------------------------------------

whether through ownership of equity, voting securities, or beneficial interest,
by contract, or otherwise, or (ii) the ownership, directly or indirectly, of at
least 50% of the voting securities (or other comparable ownership interest for
an entity other than a corporation) of such entity.

(2) Authorized Seller – RECIPIENT, its Collaborators, or their licensees or any
other party authorized by RECIPIENT, its Collaborators or their licensees to
make a Sale on their behalf.

(3) Buyout Trigger Event – either (a) delivery by RECIPIENT of written notice to
INSTITUTE that RECIPIENT desires to buyout the obligations under the Contract
pursuant to Section D.401(c) or (b) (i) the acquisition, by an independent third
party (“the Party”), of substantially all of the assets of RECIPIENT or (ii) the
license of all or substantially all of the Institute-Funded IPR by the Party.

(4) Commercial Product – anything that incorporates, is based on, utilizes or is
developed from Project Results and is created by human or mechanical effort or
by a natural process and that is capable of being sold, licensed, transferred or
conveyed to another party or is capable of otherwise being Exploited or disposed
of, whether in exchange for consideration or not, including without limitation
any drug, chemical or biological compound, gene, nucleic acid or nucleic acid
sequence, gene therapy, plant, machine, mechanical device, hardware, tool or
computer program.

(5) Commercial Service – any service performed that incorporates, is based on,
utilizes or is developed from Project Results. For clarity, Commercial Service
does not include research and development performed by RECIPIENT or its
Collaborators.

(6) Exclusive License – a License Agreement under which the specific rights
granted to the licensee with respect to the Project Results, including without
limitation scope of use and territorial rights, are granted on an exclusive
basis.

(7) Exploit – make, have made, use, sell, offer to sell, import, export or
otherwise dispose of, practice, copy, distribute, create derivative works of,
publicly perform or publicly display.

(8) Follow-on Products – any other Engineered Toxin Body (ETB) products that
contain a SLT1A subunit of the Shiga-like toxin in combination with a targeted
binding domain that binds to, and is directed against, CD20.

(9) Institute-Funded IPR – any and all Intellectual Property Rights in and to
Institute-Funded Technology. In no event shall Institute-Funded IPR include any
intellectual property rights and/or technology in existence and owned/controlled
by the RECIPIENT prior to the receipt of funds from the INSTITUTE, the listing
of such IPR and/or technology in existence and owned/controlled by the RECIPIENT
prior to the receipt of funds from the INSTITUTE is attached herein.

(10) Institute-Funded Invention – an Invention conceived or first reduced to
practice by RECIPIENT, RECIPIENT Personnel and/or Collaborator(s) in the
performance of Institute-Funded Activity.

(11) Institute-Funded Technology – any and all of the following resulting or
arising from Institute- Funded Activity during the Contract term:
(a) proprietary and confidential information, including but not limited to data,
trade secrets and know-how; (b) databases, compilations and collections of data;
(c) tools, methods and processes; and (d) works of authorship, excluding all
scholarly works, but including, without limitation, computer programs, source
code and executable code, whether embodied in software, firmware or otherwise,
documentation, files, records, data and mask works; and all instantiations of
the foregoing in any form and embodied in any form, including but not limited to
therapeutics, drugs, drug delivery systems, drug formulations, devices,
diagnostics, biomarkers, reagents and research tools. Institute-Funded
Technology includes Institute-Funded Inventions. In no event shall
Institute-Funded Technology include items that were conceived of, in existence,
or owned/controlled by

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D8



--------------------------------------------------------------------------------

RECIPIENT prior to receipt of funds from the INSTITUTE (a) proprietary and
confidential information, including but not limited to data, trade secrets and
know-how; (b) databases, compilations and collections of data; (c) tools,
methods and processes; and (d) works of authorship, excluding all scholarly
works, but including, without limitation, computer programs, source code and
executable code, whether embodied in software, firmware or otherwise,
documentation, files, records, data and mask works; and all instantiations of
the foregoing in any form and embodied in any form, including but not limited to
therapeutics, drugs, drug delivery systems, drug formulations, devices,
diagnostics, biomarkers, reagents and research tools.

(12) Intellectual Property Rights – any and all of the following and all rights
in, arising out of, or associated therewith: (a) all United States and foreign
patents and utility models and applications therefor, and all reissues,
divisions, renewals, extensions, provisionals, and continuations and
continuations-in part thereof, and equivalent or similar rights anywhere in the
world in inventions and discoveries; (b) all trade secrets and rights in
know-how and proprietary information; (c) all copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto throughout the world; (d) all mask works, mask work registrations and
applications therefor, and any equivalent or similar rights in semiconductor
masks, layouts, architectures or topology; and (e) any similar, corresponding or
equivalent rights to any of the foregoing anywhere in the world.

(13) Invention – a method, device, process or discovery that is conceived and/or
reduced to practice, whether patentable or not.

(14) License Agreement – an agreement by which an owner of a Project Result
grants any right to Exploit such Project Result to another party in exchange for
consideration.

(15) Licensing Activities – the efforts of RECIPIENT or its Collaborator to
negotiate, execute or enforce a License Agreement.

(16) Necessary Additional IPR – any unencumbered Intellectual Property Rights
(a) owned by RECIPIENT, and (b) identified by the Institute and agreed to in
writing by RECIPIENT, that are not Project Results but are necessary to Exploit
the Project Results for the specific purposes set forth in the applicable
Section of this Attachment D.

(17) Net Sales – the gross amount invoiced for such Product by RECIPIENT, its
Related Parties, and sub- licensees to Third Parties, less deductions for:
(i) trade, quantity and/or cash discounts, allowances and rebates (including,
without limitation, promotional or similar allowances) actually allowed or
given; (ii) freight, postage, shipping, insurance and transportation expenses
and similar charges (in each instance, if separately identified in such
invoice); (iii) credits or refunds actually allowed for rejections, defects or
recalls of such Product, outdated or returned Product, or because of rebates or
retroactive price reductions; and (iv) sales, value-added, excise taxes, tariffs
and duties, and other taxes directly related to the sale, to the extent that
such items are included in the gross invoice price (but not including taxes
assessed against the income derived from such sale).

(18) Non-Exclusive License – a License Agreement under which the rights granted
to the licensee with respect to the Project Results are granted on a
non-exclusive basis.

(19) Product – Product is a pharmaceutical product containing MT-3724 or variant
thereof that binds to, and is directed against CD20 and/or a pharmaceutical
product containing an Engineered Toxin Body (ETB) the development of which was
directly funded by CPRIT grant identification number CC121020.

(20) Project Results – any and all Institute-Funded Technology and
Institute-Funded IPR.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D9



--------------------------------------------------------------------------------

(21) Revenue – the gross consideration, whether cash or non-cash (e.g.,
securities, direct equity interest, indirect equity interest, etc.), received
from Sales and License Agreements related to Project Results (including without
limitation, any milestone fees, license fees, sublicense fees, assignment fees,
product royalties and similar fees and royalties), net of (a) trade or quantity
discounts or rebates, credits, allowances or refunds given for rejected or
returned Commercial Products or Commercial Services, (b) any sales, value-added
or other tax or governmental charge levied on the sale, transportation or
delivery of a Commercial Product or Commercial Service (but excluding any income
tax owed by the RECIPIENT), and (c) any separately stated charges for freight,
postage, shipping and insurance.

(22) Sale – means any sale, lease, transfer, conveyance or other exploitation or
disposition of a Commercial Product or Commercial Service for which
consideration is received by an Authorized Seller.

(23) Sub-license Income - means payments received by RECIPIENT or its Related
Parties from sublicensees who are not a Related Party in connection with
sublicenses granted hereunder to sell Products excluding (a) payments made by a
sublicensee to support or fund research and development activities to be
undertaken by RECIPIENT or its Related Parties, (b) payments made in
consideration of the issuance of equity or debt securities of RECIPIENT or its
Related Parties to the extent that the price paid for such equity or debt does
not exceed the then fair market value thereof and sublicensee to support or fund
research and development activities to be undertaken by RECIPIENT or its Related
Parties, and (c) royalties paid to RECIPIENT or its Related Parties by such
sublicensee on net sales (or, in the case of a profit-sharing agreement with a
sublicensee, profit-sharing payments made to RECIPIENT by such sublicensee)
pursuant to the applicable sublicense agreement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page D10



--------------------------------------------------------------------------------

LOGO [g368086008.jpg]

ATTACHMENT E

REPORTING REQUIREMENTS

This Attachment E is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the RECIPIENT.
A capitalized term used in this Attachment shall have the meaning given to term
in the Contract or in the Attachments to the Contract, unless otherwise defined
herein. In the event of a conflict between the provisions of this Attachment and
the provisions of the Contract, this Attachment shall control.

INSTITUTE and RECIPIENT agree as follows:

ANNUAL REPORTING

Section E1.01 Annual Reports. The RECIPIENT shall submit reports annually to the
INSTITUTE within 60 days of the anniversary of the Effective Date of this
Contract or at such other time as may be specified herein. The reports shall be
submitted by the means and in the form(s) required by the INSTITUTE and shall be
signed by the Principal Investigator/Program Director and the RECIPIENT’s
Authorized Signing Official. To the extent possible, the reports shall only
include information that may be shared publicly. However, if it is necessary to
submit information in the reports that the RECIPIENT considers confidential in
order to fully comply with the terms of this Contract, then the RECIPIENT shall
use reasonable efforts to mark such information as “confidential” and shall, to
the extent practicable , to segregate such information within the reports to
facilitate its redaction should redaction ever be necessary or appropriate.

Section E1.02 Contents of Reports. Each report shall contain a signed
verification (electronic signature is acceptable) of RECIPIENT’s compliance with
each of its obligations as set forth in the Contract and shall include the
following for the period covered by such report, as may then be applicable:

(a) Project Data. During the term of the Contract, RECIPIENT shall include in
its annual report each of the following (except that the final annual report due
under this part (a) shall be due within ninety (90) days after the end of the
term of the Contract):

 

  (1) A brief statement of the progress made to under the Scope of Work,
including the progress to achieve the Project Goals and Timelines set forth in
Attachment A.

 

  (2) A brief statement of the Project Goals for the twelve months following
submission of the report.

 

  (3) New jobs created in the preceding twelve month period as a result of the
Grant funds awarded to RECIPIENT.

 

  (4) An inventory of the Equipment purchased for the Project using Grant funds.

 

  (5) A HUB report in accordance with Section 3.08 “Historically Underutilized
Businesses” of the Contract.

(b) Commercialization Data. During the term of the Contract and continuing
thereafter for so long as RECIPIENT has ongoing obligations to the INSTITUTE
with respect to protection, development, commercialization and licensing of
Project Results pursuant to Attachment D, RECIPIENT shall provide information
about commercialization activities in a format specified by the INSTITUTE.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page E1



--------------------------------------------------------------------------------

c) Revenue Sharing Data. During the term of the Contract and continuing
thereafter for so long as RECIPIENT has ongoing obligations to the INSTITUTE
with respect to revenue sharing pursuant to Attachment D:

 

  (1) A statement of the identities of the funding sources, amounts and dates of
funding for all funding sources for the Project.

 

  (3) A brief statement of the RECIPIENT’s efforts to secure additional funds to
support the Project.

 

  (4) All financial information necessary to verify the calculation of the
revenue sharing amounts specified in Attachment D.

(d) Additional Data. In addition to the foregoing, RECIPIENT shall use
commercially reasonable efforts to also promptly report any other information
required by this Contract or otherwise reasonably requested by the INSTITUTE,
the Legislature, or any other funding or regulatory bodies covering the
RECIPIENT’s activities under this Contract.

Section E1.03 Record Keeping and Audits. The provisions of Article IV of the
Contract shall apply fully to all information reported to the INSTITUTE pursuant
to this Attachment, except that the right of the State of Texas to audit and the
RECIPIENT’s obligation to maintain Records shall continue until four years after
the date of each such report made by RECIPIENT hereunder.

Section E1.04 Confidentiality of Documents and Information. The provisions of
Section 2.13 “Confidentiality of Documents and Information” of the Contract
shall apply fully to all Confidential Information reported, delivered or
submitted to the INSTITUTE pursuant to this Attachment E.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.

Page E2



--------------------------------------------------------------------------------

IN WITNESS THEREOF, THE PARTIES HAVE SIGNED AND EXECUTED IN DUPLICATE
COUNTERPARTS ON THE DATES INDICATED.

 

RECIPIENT

   

INSTITUTE

By   /s/ Jason Kim     By:   /s/ William “Bill” Gimson, Executive Director
(Signature of Person Authorized to Sign Contracts)      

Name:   Jason Kim     Name:   William “Bill” Gimson, Executive Director Date:  
November 7th, 2012     Date:   May 15, 2012

 

RECIPIENT Mailing Address:    INSTITUTE Mailing Address:

111 W COOPERATIVE WAY, SUITE 201,

GEORGETOWN TX 78626

  

Cancer Prevention and Research Institute of TX

Grant Compliance

   P.O. Box 12097    Austin, TX 78711       INSTITUTE Physical Address: Physical
Address: (If different from above)    211 E. 7th Street, Suite 300    Austin, TX
78701       Phone: (512) 463-3190    Phone: 512-961-8479    Fax: (512) 475-2563
Fax: 512-233-2709   

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g368086009.jpg]

Information Regarding Duplication of Effort and Project Overlap

To avoid duplicate payments for the same work, please advise CPRIT by indicating
below if you have received other grant funding for some or all of the cancer
research/prevention services that are the subject of this award subsequent to
submitting the application to the Institute.

 

  ☐ I have received other grant funding for some/all (circle appropriate) not
otherwise previously disclosed in my CPRIT grant application ID
                     to support some or all of the research/prevention services
that are the subject of the CPRIT award. I have revised my budget request
accordingly to reflect the changes to award amount to avoid duplicate payments.

 

  ☒ I have not received other grant funding to support some or all of the
research/prevention services that are the subject of the CPRIT award not
otherwise disclosed in my CPRIT application ID CC121020.

By uploading this document to CPRIT’s electronic grants management system and
submitting it for CPRIT approval, the primary investigator/project director for
the project certifies that the information contained herein is correct and
should be relied upon by CPRIT in executing the final award contract.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the

Secretary of the Commission pursuant to the Registrant’s application requesting
confidential treatment pursuant to

Rule 24b-2 of the Exchange Act of 1934, as amended.